Name: Regulation (EEC) No 2814/71 of the Commission of 23 December 1971 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1030 Official Journal of the European Communities No L 284/20 Official Journal of the European Communities 28.12.71 REGULATION (EEC) No 2814/71 OF THE COMMISSION of 23 December 1971 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas the Management Committee for Milk and Milk Products has not delivered an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION: Having regard to - the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 1410/71,2 and in particular Article 11 (3 ) thereof; Article 1 Article 2 of Regulation (EEC) No 756/70 shall be amended as follows : - 1 . The second subparagraph of paragraph 1 and paragraph 2 (d). shall be deleted. 2. The following shall be substituted for paragraph 1 : ' 1 . Aid per 100 kilogrammes of skimmed milk processed into casein or caseinates referred to in paragraph 2 shall be fixed at 1-83 units of account.' / Whereas in accordance with the provisions of the first subparagraph of Article 2 ( 1 ) of Commission Regulation (EEC) No 756170s of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates, as last amended by Regulation (EEC) No 2640/70,4 aid of 2-02 units of account is granted per 100 kilogrammes of skimmed milk processed into casein or caseinates of superior quality ; whereas the increase in the price of skimmed milk powder and caseins in international trade makes it necessary to reduce the aid accordingly; Whereas the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 756/70 lays down that aid granted for the manufacture of casein and caseinates of inferior quality shall be lower than that granted for the processing of skimmed milk into those products of superior quality ; whereas at present only a small quantity of skimmed milk is still processed into casein and caseinates of inferior quality in the Community ; whereas it is thus possible to grant aid in future for the manufacture of superior quality products only ; Article 2 This Regulation shall enter into force on 1 January 1972. However, it shall not be applicable in cases where the casein or caseinates are marketed before 1 February 1972. 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971 , p . 3 . 3' OJ No L 91 , 25.4.1970, p. 28. 4 OJ No L 283 , 29.12.1970, p. 38 , Official Journal of the European Communities 1031 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1971 . For the Commission The President Franco M. MALFATTI